Citation Nr: 1606036	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to November 23, 2015.  

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss on and after November 23, 2015.

3.  Entitlement to a total disability rating based on individual unemployment (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from March 1969 to February 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the case for further development in July 2015.  The case has since been returned for appellate review. 

In a November 2015 rating decision, the RO increased the initial evaluation for bilateral hearing loss from noncompensable to 10 percent, effective November 23, 2015.  Although the Veteran has been granted an increased schedular evaluation, the 10 percent rating does not represent the highest possible benefit, and therefore, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran requested a Travel Board hearing in his July 2010 substantive appeal.  Subsequently, the Veteran contacted the RO in September 2014 and withdrew his request.  See 38 C.F.R. § 20.704(d) (2015). 

The 2015 VA examiner opined that the Veteran's tinnitus is related to his hearing loss; however, neither the Veteran nor his representative has submitted a claim for service connection for tinnitus.  In the July 2015 remand the Board referred the issues of service connection for tinnitus and headaches to the agency of original jurisdiction (AOJ), however the issues have not been adjudicated.  Accordingly, the Board again refers the issues of service connection for tinnitus and headaches to the AOJ for appropriate action.  38 C.F.R. § 19.9 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims file are either duplicative of the evidence in VBMS or are not pertinent to the present appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets the additional delay, the Board finds that a remand is necessary in this case for further evidentiary development. 

First, a remand is necessary in order to ensure compliance with the July 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  Specifically, in the July 2015 Board remand, the AOJ was instructed to secure audiometric testing results dated September 2, 2009 and December 8, 2009 located in Quality: Audiology and Speech Analysis and Reporting (QUASAR).  Although the AOJ issued a request in September 2015 to secure this testing, the tests have not been associated with the claims file, and there is no indication of record that the test results are unavailable, destroyed, or do not exist.  Accordingly, a remand is required to obtain the test results.

Second, if a claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU, as a result of that disability, is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, at the November 2015 VA examination, the Veteran stated that he had to retire because of his hearing loss.  Therefore, the AOJ must develop a claim for TDIU.

Finally, any outstanding, relevant medical records must be obtained.  In particular, since the Veteran has sought treatment from VA health care facilities, the AOJ must attempt to get updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records that are outstanding.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  Document all attempts to secure this evidence in the claims file, and if, after making reasonable efforts to obtain named records, they cannot be secured, provide the required notice and opportunity to respond to the Veteran.  

2.  Request any updated VA medical records, dated from November 2010 through the present.  Additionally, secure the audiometric testing results dated September 2, 2009 and December 8, 2009 located in QUASAR.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this must be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Develop and adjudicate a claim of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected hearing loss in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a social and industrial survey, as is deemed necessary.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, to include whether a new VA examination is necessary regarding hearing loss, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

